Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1-20 are pending. This communication along with FAI step 1, forms the FIRST ACTION ON THE MERITS, under the First Action Interview Pilot.

Claim Interpretation
MPEP 2103 (Patent Examiner Process) [R-08.20187] recites:
The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It Is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01,for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
(A)    statements of intended use or field of use, including statements of purpose or intended use in the preamble,
(B)    "adapted to" or "adapted for" clauses,
(C)    "wherein" or "whereby" clauses,

(E)    printed matter, or
(F)    terms with associated functional language.
The list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Berlins, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§2111.02 through 2111.05.
Claims 1, 8, 15 recite, ““to conduct a peer-peer transfer of at least of a good, a service or a currency”.
Claim 1 does not positively recite any activity (the peer-peer transfer has not been conducted).
Therefore, these limitations are directed to intended use language and therefore these limitations are not being given patentable weight.
            







Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims are either directed to a server (system claim), a method, and a non-transitory computer readable medium, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method claim 8 as the claim that represents the claimed invention for analysis and is similar to server claim 1 and computer readable medium claim 15.   Claim 8 recites the limitations of:  A method, comprising: 
transmitting, by a server device and via a peer-to-peer application, peer-to-peer data between a first mobile device and a second mobile device to facilitate a first user of the first mobile device meeting a second user of the second mobile device to conduct a peer-to-peer transfer of at least one of a good, a service, or a currency; 
receiving, by the server device, transaction data from at least one of the first mobile device or the second mobile device via the peer-to-peer application, the transaction data indicating that the peer-to-peer transfer of at least one of the good, the service, or the currency occurred;  
receiving, by the server device and from the first mobile device, first sensor data via the peer-to-peer application, the first sensor data including first gait data indicating a gait of the first user of the first mobile device; 
receiving, by the server device and from the second mobile device, second sensor data via the peer-to-peer application, the second sensor data including second gait data indicating a gait of the second user of the second mobile device; 
receiving, by the server device, gait authentication data associated with the first user of the first mobile device and the second user of the second mobile device; 
determining, by the server device, whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data; and 
providing, by the server device and via the peer-to-peer application, a notification to at least one of the first mobile device or the second mobile device, the notification indicating whether the peer-to-peer transfer is authentic.





These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a commercial interaction (conducting a transfer of a good, service or currency), (e.g.,  transmitting, peer-to-peer data to facilitate a first user and a second user to conduct a peer-to-peer transfer of at least one of a good, a service, or a currency; receiving, transaction data, the transaction data indicating that the peer-to-peer transfer of at least one of the good, the service, or the currency occurred;  receiving, the first sensor data including first gait data indicating a gait of the first user; receiving, second sensor data, the second sensor data including second gait data indicating a gait of the second user; receiving, gait authentication data associate with the first user and the second user;  determining, whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data; and providing, a notification, the notification indicating whether the peer-to-peer transfer is authentic).

 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a commercial interaction, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  
In addition the claims are reciting a fundamental economic practice, of mitigating transaction risk (authenticating a transaction based on gait data of users).
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation a certain method of a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  

Therefore Claims 1&15 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include:  (1) Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h).  
At least the “transmit step (transmit via peer to peer application, peer to peer data..)” and the  “receiving steps (receive transaction data from at least one of the first mobile device or second mobile device…; receive.. first sensor data; receive… second sensor data)” are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
In particular, the claims only recite a peer to peer application, a first and second mobile device, and a server device.
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception, ore merely uses a computer as a tool to perform an abstract idea, see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application)

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 8&15 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception.  
 At least the “transmit step (transmit via peer to peer application, peer to peer data..)” and the  “receiving steps (receive transaction data from at least one of the first mobile device or second mobile device…; receive.. first sensor data; receive… second sensor data) are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); 

Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1, 8, 15 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
The dependent claims (2-7, 9-14, 16-20) further define the abstract idea that is present in their respective independent claims (1, 8, 15) and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the dependent claims are directed to an abstract idea.  Thus, claims 1-20 are not patent-eligible.






                                          Claim Rejections- 35 USC 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 1, 3, 5-6, 8, 10, 12-13, 15, 17, 19-20 are being rejected under 35 U.S.C 103(a) as being unpatentable over US 10,482,451 to Buckman et al, herein Buckman in view of US 2016/0189149 to McLaurin et al, herein McLaurin.
	Regarding claim 1, Buckman discloses:
	A transaction server, comprising: one or more processors to:
transmit, via a peer-to-peer application, peer-to-peer data between a first mobile device and a second mobile device to facilitate a first user of the first mobile device meeting a second user of the second mobile device to conduct a peer-to-peer transfer of at least one of a good, a service, or a currency (At least: column 1: lines 47-53; column 2: lines 53-65);
	receive transaction data from at least one of the first mobile device or the second mobile device via the peer-to-peer application, the transaction data indicating that the peer-to-peer transfer of at least one of the good, the service, or the currency occurred (At least: column 4: lines 61-67; column 5: lines 1-6);

receive, from the first mobile device and via the peer-to-peer application, first sensor data, the first sensor data including first gait data indicating a gait of the first user of the first mobile device (At least: column 4: lines 64-67; column 5: lines 1-12);
receive, from the second mobile device and via the peer-to-peer application, second sensor data, the second sensor data including second gait data indicating a gait of the second user of the second mobile device (At least: column 4: lines 64-67; column 5: lines 1-12).
Buckman further discloses
receive gait authentication data associated with the first user of the first mobile device and the second user of the second mobile device (At least: claim 1:
A computer-implemented method of authenticating and processing a P2P payment at a payment transaction network, the method comprising: receiving a push or pull request from a first device associated with a first user and adapted to communicate in a P2P network, wherein the push or pull request relates to a transaction with a second device associated with a second user and adapted to communicate in a P2P network; in response to the push or pull request, outputting a prompt on the first and second device requesting a biometric measurement; receiving a first biometric measurement from sensors coupled with the first device; receiving a second biometric measurement from sensors coupled with the second device; retrieving a first biometric parameter associated with the first user and a second biometric parameter associated the second user from one or more P2P transaction authentication databases, wherein the first and second biometric measurement are each a type selected from any one of: an EKG measurement, a fingerprint, iris scan, a voice pattern, gait, typing rhythm, and a facial pattern.

Buckman does not disclose, McLaurin discloses:

	
	determine whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data (At least: [0016], [0018], [0019], [0027] to [0029], claim 14, claim 16).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buckman’s invention to include determine whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data in order to ensure that improved security is proved at a POS, by denying a purchase if the biometric data does not match reference biometric data of the user (McLaurin:[0018]).

Buckman further discloses provide, via the peer-to-peer application, a notification to at least one of the first mobile device or the second mobile device, the notification indicating whether the peer-to-peer transfer is authentic (At least: column 2: lines 65-67; column 3: lines 1-9, 19-48).
Regarding claim 3, Buckman discloses the transaction server of claim 1. Buckman. Buckman does not disclose, McLaurin further discloses where:
	the first gait data includes accelerometer data that indicates the gait of the first user, and the second gait data includes accelerometer data that indicates the gait of the second user (At least: [0041).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buckman’s invention to include the first gait data includes accelerometer data that indicates the gait of the first user, and the second gait data includes accelerometer data that indicates the gait of the second user in order to ensure that improved security is proved at a POS, by denying a purchase if the biometric data does not match reference biometric data of the user (McLaurin:[0018]).
	Claim 10 is being rejected using the same rationale as claim 3.
	Claim 17 is being rejected using the same rationale as claim 3.
Regarding claim 5, Buckman discloses the transaction server of claim 1. Buckman further discloses where the transaction server is remote to the first mobile device and the second mobile device, and where the peer-to-peer application operates on the first mobile device and the second mobile device (At least: Fig 2; column 6: lines 43-48).
	Claim 12 is being rejected using the same rationale as claim 5.
	Claim 19 is being rejected using the same rationale as claim 5.
Regarding claim 6, Buckman discloses the transaction server of claim 1. Buckman further discloses where the peer-to-peer transfer physically occurs between the first user of the first mobile device and the second user of the second mobile device (At least: column 4: lines 4-8; column 7: lines 30-35).
	Claim 13 is being rejected using the same rationale as claim 6.
	Claim 20 is being rejected using the same rationale as claim 6.

 	Regarding claim 8, Buckman discloses:
	 A method, comprising:
	transmitting, by a server device and via a peer-to-peer application, peer-to-peer data between a first mobile device and a second mobile device to facilitate a first user of the first mobile device meeting a second user of the second mobile device to conduct a peer-to-peer transfer of at least one of a good, a service, or a currency (At least: column 1: lines 47-53; column 2: lines 53-65);
	receiving, by the server device, transaction data from at least one of the first mobile device or the second mobile device via the peer-to-peer application, the transaction data indicating that the peer-to-peer transfer of at least one of the good, the service, or the currency occurred (At least column 4: lines 61-67; column 5: lines 1-6);
	receiving, by the server device and from the first mobile device, first sensor data via the peer-to-peer application, the first sensor data including first gait data indicating a gait of the first user of the first mobile device (At least: column 4: lines 64-67; column 5: lines 1-12);
	receiving, by the server device and from the second mobile device, second sensor data via the peer-to-peer application, the second sensor data including second gait data indicating a gait of the second user of the second mobile device (At least: column 4: lines 64-67; column 5: lines 1-12).
Buckman further discloses:
	receiving, by the server device, gait authentication data associated with the first user of the first mobile device and the second user of the second mobile device (At least: claim 1).
Buckman does not disclose, McLaurin discloses:
	determining, by the server device, whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data (At least: [0018], [0019], [0027] to [0029], claim 14, claim 16).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buckman’s invention to include determining, by the server device, whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data in order to ensure that improved security is proved at a POS, by denying a purchase if the biometric data does not match reference biometric data of the user (McLaurin:[0018]).

Buckman further discloses providing, by the server device and via the peer-to-peer application, a notification to at least one of the first mobile device or the second mobile device (At least: column 2: lines 65-67; column 3: lines 1-9, 19-48).
	Regarding claim 15, Buckman discloses:
 A non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors of a server device, cause the one or more processors to (At least: Abstract; column: 2: lines 4-8; column 10: lines 15-50);
	transmit, via a peer-to-peer application, peer-to-peer data between a first mobile device and a second mobile device to facilitate a first user of the first mobile device meeting a second user of the second mobile device to conduct a peer-to-peer transfer of at least one of a good, a service, or a currency (At least: column 1: lines 47-53; column 2: lines 53-65);
	receive transaction data from at least one of the first mobile device or the second mobile device via the peer-to-peer application, the transaction data indicating that the peer-to-peer transfer of at least one of the good, the service, or the currency occurred (At least: column 4: lines 61-67; column 5: lines 1-6);
receive, from the first mobile device and via the peer-to-peer application, first sensor data, the first sensor data including first gait data indicating a gait of the first user of the first mobile device (At least: column 4: lines 64-67; column 5: lines 1-12);
receive, from the second mobile device and via the peer-to-peer application, second sensor data, the second sensor data including second gait data indicating a gait of the second user of the second mobile device (At least: column 4: lines 64-67; column 5: lines 1-12).
Buckman further discloses
receive gait authentication data associated with the first user of the first mobile device and the second user of the second mobile device (At least: claim 1).

Buckman does not disclose, McLaurin discloses:

	
	determine whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data (At least: [0016], [0018], [0019], [0027] to [0029], claim 14, claim 16).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buckman’s invention to include determine whether the peer-to-peer transfer is authentic based on the gait authentication data, the first gait data, and the second gait data in order to ensure that improved security is proved at a POS, by denying a purchase if the biometric data does not match reference biometric data of the user (McLaurin:[0018]).

Buckman further discloses provide, via the peer-to-peer application, a notification to at least one of the first mobile device or the second mobile device, the notification indicating whether the peer-to-peer transfer is authentic (At least: column 2: lines 65-67; column 3: lines 1-9, 19-48).




2.	Claims 2, 4, 9, 11, 16,18 are being rejected under 35 U.S.C 103(a) as being unpatentable over Buckman in view of McLaurin and further in view of US 2016/0063503 to Kobres.

	Regarding claim 2, Buckman discloses the transaction server of claim 1. Buckman further discloses where the first sensor data indicates a first location recorded by a first sensor of the first mobile device at a first point in time, the first point in time being associated with the peer-to-peer transfer, where the second sensor data indicates a second location recorded by a second sensor of the second mobile device at a second point in time, the second point in time being associated with the peer-to-peer transfer (AT least:  column 7: lines 51-57).

Buckman does not disclose, Kobres discloses:
	 where the one or more processors are further to:
	determine a confidence score for confirming whether the peer-to-peer transfer occurred based on comparing a transaction location, the first location, and the second location, the transaction location indicating a scheduled location for the peer-to-peer transfer; and confirm whether the peer-to-peer transfer occurred based on the confidence score.  (At least: [0030], [0067], [0073], where the prior at is using the confidence score to authenticate the transaction (if the user is authenticated, the transaction has occurred).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buckman’s invention to include where the one or more processors are further to: determine a confidence score for confirming whether the peer-to-peer transfer occurred based on comparing a transaction location, the first location, and the second location, the transaction location indicating a scheduled location for the peer-to-peer transfer; and confirm whether the peer-to-peer transfer occurred based on the confidence score in order to ensure that security is maintained for the transaction (Kobres: [0074]).
	Claim 9 is being rejected using the same rationale as claim 2.
	Claim 16 is being rejected using the same rationale as claim 2.
	Regarding claim 4, Buckman discloses the transaction server of claim 1.
Buckman does not disclose, Kobres discloses the first gait data includes a first plurality of accelerometer measurements taken over a first period of time prior to occurrence of the peer-to-peer transfer, and the second gait data includes a second plurality of accelerometer measurements taken over a second period of time prior to occurrence of the peer-to-peer transfer (At least: [0028] to [0032]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buckman’s invention to include the first gait data includes a first plurality of accelerometer measurements taken over a first period of time prior to occurrence of the peer-to-peer transfer, and the second gait data includes a second plurality of accelerometer measurements taken over a second period of time prior to occurrence of the peer-to-peer transfer in order to ensure that security is maintained for the transaction (Kobres: [0074]).
	Claim 11 is being rejected using the same rationale as claim 4.
	Claim 18 is being rejected using the same rationale as claim 4.




3.	Claims  7, 14 are being rejected under 35 U.S.C 103(a) as being unpatentable over Buckman in view of McLaurin and further in view of Chicione (US Patent 9,699,610).
 	Regarding claim 7, Buckman further discloses the transaction server of claim 1.
Buckman does not disclose, Chicione discloses:
	 where the one or more processors are further to: receive, prior to occurrence of the peer-to-peer transfer, peer-to-peer transfer initiation data indicating that the peer-to-peer transfer will take place (At least: column 26: lines 26-34);
	provide, to the first mobile device and based on the peer-to-peer transfer initiation data, instructions that cause the first mobile device to obtain the first sensor data (At least: column 26: lines 26-34); provide, to the second mobile device and based on the peer-to-peer transfer initiation data, instructions that cause the second mobile device to obtain the second sensor data (At least: column 26: lines 26-34).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Buckman’s invention to include where the one or more processors are further to: receive, prior to occurrence of the peer-to-peer transfer, peer-to-peer transfer initiation data indicating that the peer-to-peer transfer will take place; provide, to the first mobile device and based on the peer-to-peer transfer initiation data, instructions that cause the first mobile device to obtain the first sensor data; provide, to the second mobile device and based on the peer-to-peer transfer initiation data, instructions that cause the second mobile device to obtain the second sensor data in order to ensure that the process by which merchant and POS services engage with consumers is improved upon (Chicione: column 12: lines 40-45).
	Claim 14 is being rejected using the same rationale as claim 7.



                                                      CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444.  The examiner can normally be reached on M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        
3/10/2021